PERRY, Judge
(dissenting):
The appellant contends before us that homicide through simple negligence1 —which he points out is the standard of *87negligence under which he was convicted2 —is not an offense under the Uniform Code of Military Justice.3 I agree and, therefore, must dissent from the majority opinion.
The area of homicide is addressed with considerable specificity in Articles 118, Murder, and 119, Manslaughter, of the Code.4 However, homicide through a degree of negligence less than culpable is not included therein. Instead, the military services have prosecuted homicide through simple negligence by the vehicle of Article 134.5 Whether this use of the general article, as Article 134 justifiably has come to be known, is a proper one was first frontally addressed by the Court in United States v. Kirchner, 1 U.S.C.M.A. 477, 478, 4 C.M.R. 69, 70 (1952), where the Court held:
Considering the problem solely from the standpoint of the language of these two phrases [“prejudice of good order and discipline” and “discredit upon the armed forces”] taken from Article 134, supra, we entertain no doubt of the fundamental propriety of punishing thereunder a killing resulting from simple negligence in the handling of firearms.
The Court found that this view was buttressed by the recognition of it in the Manual for Courts-Martial, United States, 1951, as a less serious offense than involuntary manslaughter; by the recognition of it as an offense in previous opinions of the Court (citing United States v. Roman, 1 U.S.C.M.A. 191, 2 C.M.R. 150 (1952), and United States v. Clark, 1 U.S.C.M.A. 201, 2 C.M.R. 107 (1952), both of which involved homicide through simple negligence but neither of which addressed the question whether it properly was an offense cognizable under the general article); and by prior holdings of Army and Air Force boards of review recognizing that negligent homicide, requiring a degree of negligence less than gross or culpable, is an offense under the general article.
Significantly, however, the Court in Kirchner made no reference, nor gave any consideration, to the doctrine of preemption— *88the concept that the Congress has preempted the field of a given type of misconduct by addressing it in one of the specific punitive articles of the Code and that another offense cannot be created and punished under the general article simply by deleting a vital element. First mention of this theory by the Court was in United States v. Norris, 2 U.S.C.M.A. 236, 8 C.M.R. 36 (1953). Initially, the Norris Court observed: 6
In discussing the Code during Senate Subcommittee hearings, Professor Morgan commented that “we have made specific several offenses which were previously punishable under the general article.” He added that it was the intent of the drafters to specifically define the nonmilitary offenses and leave the general article “pretty much only for military offenses.”[7] Hearings before Senate Committee on Armed Services on S. 857 and H.R. 4080, 81st Congress, 1st Session (1949), pages 37, 47.
Thereupon, the Court concluded:8
It is our view that, in accordance with the remarks of Professor Morgan, quoted earlier, Article 134 should generally be limited to military offenses and those crimes not specifically delineated by the punitive Articles. See Winthrop’s Military Law and Precedents, 2d ed., 1920 Reprint, page 720. As the Manual itself notes, there is scarcely an irregular or improper act conceivable which may not be regarded as in some indirect or remote sense prejudicing military discipline under Article 134. Manual for Courts-Martial, United States, 1951, page 381. We cannot grant to the services unlimited authority to eliminate vital elements from common law crimes and offenses expressly defined by Congress and permit the remaining elements to be punished as an offense under Article 134.
This doctrine was spoken to most recently by this Court in United States v. Wright, 5 M.J. 106, 110-11 (C.M.A.1978), where we stated:
Norris stressed, as have later opinions on the subject, that the applicability of the preemption doctrine requires an affirmative answer to two questions. The primary question is whether Congress intended to limit prosecution for wrongful conduct within a particular area or field to offenses defined in specific articles of the Code; the secondary question is whether the offense charged is composed of a residuum of elements of a specific offense and asserted to be a violation of either Articles 133 or 134, which, because of their sweep, are commonly described as the general articles.
I believe that the Congress manifested its intent to preempt the field of homicide in the military by its enactment of the detailed specific Articles 118 and 119.9 After reiterating its conclusion in Norris concerning the limitation on the coverage of Article 134, the Court in United States v. McCormick, 12 U.S.C.M.A. 26, 28, 30 C.M.R. 26, 28 (1960), opined:
That such is a sound construction of Article 134 is beyond doubt. The statute expressly excepts from its coverage conduct “not specifically mentioned in this chapter” and each of the general articles which preceded it, ranging backward through history to those extant in the British Army, were similarly intended only “to provide a general remedy for wrongs not elsewhere provided for.” Winthrop, supra, page 725.
By enacting Articles 118 and 119 of the 1951 and 1968 Codes, the Congress specifically proscribed every degree of homicide except one: homicide through simple negligence. Had it intended to punish such conduct, it would have been a simple matter to *89have included it in this otherwise completely comprehensive statutory scheme. Instead, I infer that its omission under these circumstances was intentional. Expressio unius est exclusio alterius. Where the Congress has not proscribed certain conduct, either specifically or through its intent behind the general article, it is not for the President to do so through the Manual for Courts-Martial, nor for this Court to do so through acquiescence to prosecutorial initiative. What Judge Ferguson said in McCormick bears repeating:10
Nor is there any basis for the proposition that the President may create an offense under the Code. To the contrary, our forefathers reposed in the Congress alone the power “To make Rules for the Government and Regulation of the land and naval Forces.” United States Constitution, Article 1, Section 8. The President’s power as Commander-in-Chief does not embody legislative authority to provide crimes and offenses. See Crosskey, Politics and the Constitution, 423-425 (1953); concurring opinion of Mr. Justice Harlan, Reid v. Covert, 354 U.S. 1, 68, 1 L ed 2d 1148, 77 S.Ct. 1222 (1957). And in this area under the Code, the Executive’s authority has expressly been limited to the authority to prescribe rules of evidence and procedure and maximum limits upon the punishments which a court-martial may direct. Code, supra, Articles 36, 56, 10 USC §§ 836, 856. See also United States v. Symonds, 120 U.S. 46, 30 L ed 557, 7 SCt 411 (1887), and Hirshberg v. Cooke, 336 U.S. 210, 69 S.Ct. 530, 93 L ed 621 (1949).
For the foregoing reasons, I conclude that homicide through simple negligence may not be made an offense under the general article of the Code simply by deleting the culpable aspect of the negligence of concern in Article 119(b)(1).11 I would reverse the conviction.

. Paragraph 213f(12), Manual for Courts-Martial, United States, 1969 (Revised edition), in discussing negligent homicide charged under Article 134, Uniform Code of Military Justice, 10 U.S.C. § 934, defines that term as follows:
[Negligent homicide] is any unlawful homicide which is the result of simple negligence. Simple negligence is a lesser degree of carelessness than culpable negligence. See 198b. It is the absence of due care, that is, an act or omission of a person who is under a duty to use due care which exhibits a lack of that degree of care for the safety of others which a reasonably prudent man would have exercised under the same or similar circumstances.
“Simple negligence” as thus defined is comparable to “ordinary negligence,” see 65 C.J.S. Negligence § 1(13), which has been elsewhere “defined as the failure to exercise such care as the great mass of mankind ordinarily exercises under the same or similar circumstances,” or the absence of ordinary care. See 57 Am.Jur.2d, Negligence, § 98. As the above-quoted Manual paragraph itself points out, it is to be distinguished from “culpable negligence,” which paragraph 198b of the Manual, in discussing the degree of negligence required for involuntary manslaughter under Article 119, UCMJ, 10 U.S.C. § 919, defines as
a degree of carelessness greater than simple negligence. It is a negligent act or omission accompanied by a culpable disregard for the foreseeable consequences to others of that act or omission. Thus, the basis of a charge of involuntary manslaughter may be a negligent act or omission which, when viewed in the light of human experience, might foresee-ably result in the death .of another, even though death would not, necessarily, be a natural and probable consequence of the act or omission.
Acts which may amount to culpable negligence are negligently conducting target practice so that the bullets go in the direction of an inhabited house within range; pointing a pistol in fun at another and pulling the trigger, believing, but without taking reasonable precautions to ascertain, that it would not be dangerous; and carelessly leaving poisons or dangerous drugs where they may endanger life.
While definitions of culpable negligence vary among jurisdictions, it has been denominated as gross negligence and it constitutes such a departure from conduct of ordinarily careful and prudent men as to reflect indifference to the consequences. It is more than ordinary negligence, more than lack of ordinary care. See 65 C.J.S., supra, § 1(13). See also 57 Am.Jur.2d, supra, § 99.


. The military judge instructed the court members that to convict the appellant of the charged offense of negligent homicide, they must find that his actions constituted simple negligence, and he defined “simple negligence” for them in terms of paragraph 213f(12), Manual, supra. See n. 1, supra.


. Additionally, we granted review of the appellant’s allegation that the military judge at his court-martial committed prejudicial error by failing to instruct the court members, sua sponte, concerning the limited purpose for which evidence of other, uncharged misconduct was admitted. Because of my position on the first issue, however, I need not resolve this claim.


. § 918, Art. 118. Murder.
Any person subject to the chapter who, without justification or excuse, unlawfully kills a human being, when he—
(1) has a premeditated design to kill;
(2) intends to kill or inflict great bodily harm;
(3) is engaged in an act which is inherently dangerous to others and evinces a wanton disregard of human life; or
(4) is engaged in the perpetration or attempted perpetration of burglary, sodomy, rape, robbery, or aggravated arson;
is guilty of murder, and shall suffer such punishment as a court-martial may direct, except that if found guilty under clause (1) or (4), he shall suffer death or imprisonment for life as a court-martial may direct.
§ 919, Art. 119. Manslaughter.
(a) Any person subject to this chapter, who, with an intent to kill or inflict great bodily harm, unlawfully kills a human being in the heat of sudden passion caused by adequate provocation is guilty of voluntary manslaughter and shall be punished as a court-martial may direct.
(b) Any person subject to this chapter who, without an intent to kill or inflict great bodily harm, unlawfully kills a human being—
(1) by culpable negligence; or
(2) while perpetrating or attempting to perpetrate an offense, other than those named in clause (4) of section 918 of this title (article 118), directly affecting the person;
is guilty of involuntary manslaughter and shall be punished as a court-martial may direct.


. § 934, Art. 134. General article.
Though not specifically mentioned in this chapter, all disorders and neglects to the prejudice of good order and discipline in the armed forces, all conduct of a nature to bring discredit upon the armed forces, and crimes and offenses not capital, of which persons subject to this chapter may be guilty, shall be taken cognizance of by a general, special, or summary court-martial, according to the nature and degree of the offense, and shall be punished at the discretion of that court.


. United States v. Norris, 2 U.S.C.M.A. 236, 239, 8 C.M.R. 36, 39 (1953).


. To the extent that the “disorder offenses” addressed in footnote 10 of the majority opinion extend to nonmilitary-type disorders of routine civilian nature, such as homicide through simple negligence, Professor Morgan’s comment refutes the “legislative history” referenced in that footnote.


. United States v. Norris, supra at 239, 8 C.M.R. at 39.


. See note 4, supra.


. United States v. McCormick, 12 U.S.C.M.A. 26, 28, 30 C.M.R. 26, 28 (1960).


. I am aware of the argument that
[t]here is a special need in the military to make the killing of another as a result of simple negligence a criminal act. This is because of the extensive use, handling and operation in the course of official duties of such dangerous instruments as weapons, explosives, aircraft, vehicles and the like. The danger to others from careless acts is so great that society demands protection.
United States v. Ballew, CM 434077 (unpublished), p. 2 (A.C.M.R.1976). Yet, this does not point out any special need for proscribing homicide through simple negligence, for misuse of such dangerous instruments in the military setting likely would rise to the level of culpable negligence (see examples of “culpable negligence” discussed in paragraph 198b, Manual, supra), if, indeed, there was any negligence at all in a given case. In any event, I do not say here that the Congress could not include homicide through simple negligence in the Code (but see 57 Am.Jur.2d, Negligence, § 96; 65 C.J.S. Negligence § 1(13); Perkins, Criminal Law, 65 and 68 (1957) (concerning the level of negligence appropriate to attach criminal liability); I only say that it did not, and to whatever extent the military services perceive a need for it in the military justice system, their recourse is entirely legislative.